Name: Commission Regulation (EC) No 1165/2002 of 28 June 2002 amending Regulation (EC) No 2535/2001 laying down detailed rules for applying Council Regulation (EC) No 1255/1999 as regards the import arrangements for milk and milk products and opening tariff quotas
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  trade policy;  processed agricultural produce;  Europe
 Date Published: nan

 Avis juridique important|32002R1165Commission Regulation (EC) No 1165/2002 of 28 June 2002 amending Regulation (EC) No 2535/2001 laying down detailed rules for applying Council Regulation (EC) No 1255/1999 as regards the import arrangements for milk and milk products and opening tariff quotas Official Journal L 170 , 29/06/2002 P. 0049 - 0050Commission Regulation (EC) No 1165/2002of 28 June 2002amending Regulation (EC) No 2535/2001 laying down detailed rules for applying Council Regulation (EC) No 1255/1999 as regards the import arrangements for milk and milk products and opening tariff quotasTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(1), as last amended by Commission Regulation (EC) No 509/2002(2), and in particular Article 29(1) thereof,Whereas:(1) Article 4(2) of Commission Regulation (EC) No 2535/2001(3), as last amended by Regulation (EC) No 886/2002(4), stipulates that certain CN codes are to apply only to imported products originating in and coming from Switzerland. Classification in CN codes 0406 90 02 to 0406 90 06 requires compliance with a minimum free-at-frontier value if imports into the Community are to qualify for a preferential duty rate. Since from 1 June 2002, the date of entry into force of the bilateral agreement between the European Community and the Swiss Confederation concerning trade in agricultural products, signed in Luxembourg on 21 June 1999 and approved by Decision 2002/309/EC, Euratom of the Council and of the Commission(5), eligibility for the preferential duty rate is no longer subject to compliance with a minimum free-at-frontier value, and since the cheeses covered by those codes are now imported under CN codes 0406 90 13 to 0406 90 17, as listed in Annex II(D) to Regulation (EC) No 2535/2001, CN codes 0406 90 02 to 0406 90 06 are no longer required. In order to avoid confusing importers and customs authorities, and pending the deletion of those codes from the Combined Nomenclature, the said Article should be adjusted and transitional rules adopted for licences issued before the date of entry into force of the agreement with Switzerland.(2) Article 12 of Regulation (EC) No 2535/2001 stipulates that importers may lodge only one licence application each for the same quota in the integrated tariff of the European Communities (TARIC). The quota numbers listed in Annexes I(B)(2) and I(B)(3) to that Regulation for products originating in the Czech Republic and Slovakia are identical, since those two countries were previously one country. It should therefore be specified that the quotas concerned must be considered as separate quotas.(3) Regulation (EC) No 2535/2001 should therefore be amended.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 2535/2001 is amended as follows:1. Article 4(2) is replaced by the following: "2. CN codes 0406 20 10 and 0406 90 19 shall apply only to imported products originating in and coming from Switzerland in accordance with Article 20."2. The following paragraph is added to Article 4: "3. CN codes 0406 90 02 to 0406 90 06 shall not apply under this Regulation. For imports carried out after 1 June 2002 under licences issued before that date, products falling within those codes shall be classified under CN codes 0406 90 13 to 0406 90 17 and the rates set out in Annex II(D) shall apply."3. The following sentence is added to the first subparagraph of Article 12: "However, the quotas in Annexes I(B)(2) and I(B)(3) bearing the same quota number shall be considered as separate quotas."Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 July 2002.However, point 2 of Article 1 shall apply from 1 June 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 June 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 48.(2) OJ L 79, 22.3.2002, p. 15.(3) OJ L 341, 22.12.2001, p. 29.(4) OJ L 139, 29.5.2002, p. 30.(5) OJ L 114, 30.4.2002, p. 1.